Citation Nr: 0636007	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-42 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUE

Whether the appellant has perfected a timely substantive 
appeal of an April 2003 Regional Office decision which 
determined that she had not submitted a timely notice of 
disagreement. 
 

REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.  He died in May 1999.  The appellant is his 
widow. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 decision of the RO which 
determined that the appellant had not perfected a timely 
appeal as to the April 2003 RO decision on whether she had 
submitted a timely notice of disagreement (NOD) as to a March 
2002 decision that she had not submitted sufficient evidence 
to reopen a claim of service connection for the cause of the 
veteran's death. 


FINDING OF FACT

The appellant did not submit a substantive appeal or request 
for extension by May 15, 2004, 60 days after issuance of the 
March 15, 2004, statement of the case pertaining to the April 
2003 RO decision that she had not submitted a timely notice 
of disagreement as to a March 2002 rating decision.  


CONCLUSION OF LAW

The appellant did not perfect a timely appeal as to the April 
2003 RO decision that she had not submitted a timely notice 
of disagreement as to a March 2002 rating decision.  38 
U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.101, 
20.302, 20.303 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The applicable regulations state that appellate review of a 
decision of the Agency of Original Jurisdiction (AOJ) is 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the appellant.  The notice of disagreement (NOD) 
must be filed within one year from the date of mailing of 
notice of the result of initial review or determination.  The 
SOC is then submitted to the appellant, who is afforded a 
period of sixty days from the date the SOC is mailed to file 
the formal appeal.  This may be extended for a reasonable 
period on request for good cause shown.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200-.204; 20.300-.306.

Except in the case of simultaneously contested claims, a 
substantive appeal must be filed within 60 days from the date 
that the AOJ mails the SOC to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed.  The 
date of mailing of the SOC will be presumed to be the same as 
the date of the SOC and the date of mailing the letter of 
notification of the determination will be presumed to be the 
same as the date of that letter for purposes of determining 
whether an appeal has been timely filed.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302.

The AOJ may close the case for failure to respond after 
receipt of the SOC, but questions as to timeliness or 
adequacy of response shall be determined by the Board.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.101.

In March 2002, the RO issued a rating decision declining to 
reopen a previously denied claim of service connection for 
the cause of the veteran's death.  The appellant was notified 
of that decision in a March 18, 2002, letter.  The 
appellant's NOD was received on March 26, 2003.  In an April 
2003 letter, the RO notified the appellant that her March 
2003 correspondence was not a timely NOD as to the March 2002 
rating decision and that decision was final.  

The appellant submitted an NOD as to the April 2003 
determination.  On March 15, 2004, the RO issued an SOC 
addressing the issue of the timeliness of the NOD submitted 
as to the March 2002 decision.  The notice letter 
accompanying the SOC indicates that a copy of a VA Form 9, 
Appeal to the Board of Veterans' Appeals, was enclosed with 
the letter.  In bold type, the letter stated that the 
appellant must file her appeal within 60 days from the date 
of the letter (specifically noted to be by May 15, 2004).  
She was further notified that if she needed more time to file 
her appeal, she must submit her request for more time before 
the time limit for filing the appeal expires.  

In a statement received at the RO in July 2004, the appellant 
requested "more time."  In correspondence dated that same 
month, the RO notified the appellant that her request could 
not be granted because it was not timely filed.  She was 
further notified that she had the right to appeal that 
decision.  

The veteran submitted an NOD in July 2004.  The RO issued an 
SOC on the timeliness issue in October 2004 and the appellant 
perfected her appeal in November 2004.  She testified before 
RO personnel in March 2005.  At the hearing, the appellant 
testified that she did not understand about the time limits 
for filing.  

The record shows that the RO mailed notification of the April 
2003 determination to the appellant on April 3, 2003.  She 
submitted an NOD in June 2003 and the RO issued an SOC on 
March 15, 2004.  As noted in the RO's letter accompanying the 
March 2004 SOC, the appellant had until May 15, 2004, to 
submit a Substantive Appeal or to request an extension of 
time.  That letter provided sufficient information that a 
reasonable person could be expected to understand that May 
15, 2004, was the end of the period within which the 
appellant could respond.  The appellant did not submit a 
Substantive Appeal and her request for extension was received 
in July 2004.  

As the July 2004 extension request was received more than one 
year after the mailing of the April 2003 determination and 
more than 60 days after the mailing of the March 2004 SOC, 
the Board finds that the appeal was not timely filed.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302.

Finally, the Board notes that the provisions of 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006) do not apply to 
this case, as the law, and not the evidence, is dispositive.  
The statutes and regulations essentially clarify VA's duty to 
notify claimants of any information that is necessary to 
substantiate a claim for benefits and codify VA's duty to 
assist.  The essential facts of this case are not in dispute; 
rather, this case involves pure statutory interpretation.  
The cited regulations do not affect matters on appeal when 
the question is limited to statutory interpretation.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); cf. 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000). 


ORDER

A timely appeal was not filed as to an April 2003 Regional 
Office decision, and the appeal as to that issue is denied. 


____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


